DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination (RCE) filed on 6/6/2022. Claims 1-3 are pending in the case.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Nagata (US 2012/0099127 A1) in view of Seo (US 2016/0283090 A1) and Jitkoff et al. (US 10310713 B1, hereinafter Jitkoff).

As to independent claim 1, Nagata teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (“the multifunction printer 103, a computer-readable storage medium containing control program code (executable program, intermediate code program, or source program)” paragraph 0120); the process comprising:
displaying a screen in which a plurality of display elements are displayed (Fig. 6 the profile list screen shows profile icons 206);
selecting one of the multiple display elements (“a profile to use is selected on the profile list screen by the user,” paragraph 0059);
accepting parameters settings for the new display element (“FIG. 7… A 
user of the multifunction printer 103 can carry out operations on the profile content display screen so as to view and/or change the scanning/printing conditions for the multifunction printer 103 and the PC processing conditions (e.g., processing conditions 
for the client PC 101” paragraph 0059);
selecting a position to add the new display element including the accepted parameters (“In a case where any of the scanning/printing conditions and the PC processing conditions has been changed on the profile content display screen, the profile saving option selection screen illustrated in FIG. 8 is displayed….In a case where the user pushes an Overwrite Save button 211, a change(s) to a scanning/printing condition(s) and/or a PC processing condition(s) is saved in a corresponding profile stored in each of the storage apparatus 112 of the client PC 101 and the storage apparatus 122 of the host PC 102.  In a case where the user pushes a Save As New Profile button 212, the change(s) is saved in each of the storage apparatuses 112 and 122 as a new profile.” Paragraph 0060-0061);
wherein the new display element and one of the selected display elements have same functionality (scanning functionality, fig. 6-8), 
wherein the accepting parameters settings for the new display element is performed after selecting the new display element (“When a profile to use is selected on the profile list screen by the user, a profile content display screen (processing execution condition information content screen) for the profile is displayed.  FIG. 7 illustrates such a profile content display screen” paragraph 0059).
Although Nagata teaches the Overwrite Save button 211 save the changes made to the corresponding (or the original) profile icon, Nagata does not appear to expressly teach selecting a position on the profile list screen illustrated in Fig 6 to add the new profile icon in a case a user pushes the Save As New Profile button 212.
Seo teaches selecting a position to add the new display element (Fig. 3A-3B, “Shortcut to App” display element 410C which has similar function to the “App 410A” display element is positioned next to “App 410A” display element).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Nagata to comprise selecting a position to add the new display element. One would have been motivated to make such a combination to allow the user recognize the newly added element immediately.
Nagata does not appear to expressly teach initiating adding a new display element by selecting one of the multiple display elements to add the new display element.
Jitkoff teaches initiating adding a new display element by selecting one of the multiple display elements to add the new display element (“a right-click menu may be used to allow a user to issue commands to the window manager to manipulate the tab (e.g., tab 356) …  the menu 402 allows a user to … duplicate the tab in another window” Col. 9 lines 18-29, examiner note that the new (or duplicated) tab may be displayed next to the selected tab 356).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Nagata to comprise selecting a position to add the new display element. One would have been motivated to easily manage display elements within graphical user interface.

As to dependent claim 2, Nagata teaches a non-transitory computer readable medium storing a program causing a computer to execute a process, according to claim 1, Nagata does not appear to expressly teach wherein adding the new display element next to one of the selected display elements.
Seo teaches wherein adding the new display element next to one of the selected display elements (Fig. 3A-3B, “Shortcut to App” display element 410C which has similar function to the “App 410A” display element is positioned next to “App 410A” display element).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable medium of Nagata to comprise wherein adding the new display element next to one of the selected display elements. One would have been motivated to make such a combination in order to assist users to recognize positions of their desired icons.

As to dependent claim 3, Nagata teaches a non-transitory computer readable medium storing a program causing a computer to execute a process, according to claim 1, Nagata further teaches wherein adding the new display element to the screen where one of the selected display elements is displayed (the new profile icon added to the profile list screen illustrated in Fig 6).  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171